BRICKELL, C. J.
— Instructions to a jury should be clear and precise, free from involvement, obscurity or ambiguity, and from all tendency to mislead or confuse. They should express clear and distinct legal principles or propositions applicable to the evidence, and ought *52■not to assume the ferm, or be made to perform the office of arguments to the jury. In' criminal cases especially, the trial courts should observe these well settled rules the orderly administration of justice, and the constitutional guaranty to the accused of a fair and impartial trial demand it. The first instruction given on the request of the State is not subject to objection ; it states with clearness and precision, a proposition of - law applicable to the evidence. The remaining instructions are objectionable, and could have been properly refused by the trial court. They embody correct legal propositions or principles drawn from decisions of this court, but they are in form and substance mere arguments addressed to the jury. While without error the court below could have refused these instructions, it has long been the settled .practice of this court, not to reverse judgments in civil or criminal cases because of the giving or refusal of such instructions. If injury from them was apprehended, the party complaining had the opportunity, and it was a duty, to request additional or explanatory instructions, curing or removing whatever of injury was apprehended. The instructions are in accord with the principles announced in Tanner v. Stater 92 Ala. 1; Jolly v. State, 94 Ala. 19; Turner v. State, 97 Ala. 57; and upon the authority of these cases the judgment must be affirmed.